Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Notice of Allowance is in response to correspondence received September 15, 2021.  
	Claim 21 is canceled.  Claims 1, 2, 4-11, 13-20, and 22 are amended. Claims 1, 2, 4-11, 13-20, and 22 and are found to be allowable.
	The allowable claims are a continuation in part from application number 15/707,571, issued as US Patent 10,984,494.  The allowable claims were examined for double patenting issues but found to not be anticipated or obvious over 10,984,494.  
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As persuasively argued by Applicant, Creighton, US PGPUB 2016/0321751, does not teach a "restriction function of the token transfer smart contract to prevent transfers of tokens from the second account other than by the court smart contract."  Applicant is correct in that Creighton does not teach the term (newly added in these amendments) "smart contract," nor does Gorman, US PGPUB 2018/0062848 A1.  However, Rosenoer, US PGPUB 2018/0285971 A1 does use the term smart contract.  See Rosenoer, par 033: "This action may trigger the blockchain platform, via the virtual execution environment, to execute logic built stored in the blockchain platform, via a “smart contract” or chaincode, to report the associated partial payment information to a credit bureau on behalf of the creditor 154."  Examiner is persuaded by Applicant's 
The combination of references Creighton, Gorman, and Rosenburger does not teach the following limitations:
determining, by a court system associated with the distributed ledger system, a judgment that a transfer by a token transfer smart contract, while conducting the transaction, of a quantity of tokens of the distributed ledger system from a first account of the distributed ledger system to a second account of the distributed ledger system is erroneous;
in response to determining that the balance of the second account is less than the quantity of tokens erroneously transferred, executing, by the court smart contract, a restriction function of the token transfer smart contract to prevent transfers of tokens from the second account other than by the court smart contract,
because this combination of references does not teach these limitations, the claims are allowable over prior art.
Further search and consideration has found the following prior art, which does not teach Applicant's limitations:
Herlihy et al., US PGPUB 2017/0236120, "Accountability and Trust in Distributed Ledger Systems," teaches in par 0147 that assertions for violations of agreements can be generated and evidence can be contributed for a potential investigation. However, 
in response to determining that the balance of the second account is less than the quantity of tokens erroneously transferred, executing, by the court smart contract, a restriction function of the token transfer smart contract to prevent transfers of tokens from the second account other than by the court smart contract"
Therefore, Herlihy does not teach all the limitations of Applicant's claims.  
Karame et al., US PGPUB 2018/0025435 A1, "Method for Secure Ledger Distribution and Computer System using Secure Distributed Ledger Technology," teaches in par 027 that a payment request is sent to a central bank and a check is made that bank A has enough money in its account to afford the transaction.  This is a way of building "consensus" and validating the transaction.  See par 028.  However, Karame does not teach "determining, by a court system associated with the distributed ledger system, a judgment that a transfer by a token transfer smart contract, while conducting the transaction, of a quantity of tokens of the distributed ledger system from a first account of the distributed ledger system to a second account of the distributed ledger system is erroneous;
in response to determining that the balance of the second account is less than the quantity of tokens erroneously transferred, executing, by the court smart contract, a 
Therefore, Karame does not teach all the limitations of Applicant's claims.  
Likewise, Seto et al., US PGPUB 2007/0061270 A1, "Closing Funds Management System" teaches in par 0113 that a general ledger is available to transfer funds to correct a data error, but Seto does not teach the following limitations:
determining, by a court system associated with the distributed ledger system, a judgment that a transfer by a token transfer smart contract, while conducting the transaction, of a quantity of tokens of the distributed ledger system from a first account of the distributed ledger system to a second account of the distributed ledger system is erroneous;
in response to determining that the balance of the second account is less than the quantity of tokens erroneously transferred, executing, by the court smart contract, a restriction function of the token transfer smart contract to prevent transfers of tokens from the second account other than by the court smart contract"
Therefore, Seto does not teach all the limitations of Applicant's claims.  
Also, the following NPL is considered relevant but does not teach all of Applicant's claims:
Lumb, Richard, "Downside of Bitcoin: A Ledger that Can't Be Corrected," New York Times, Sept 9, 2016, available online at: < https://www.nytimes.com/2016/09/10/business/dealbook/downside-of-virtual-currencies-a-ledger-that-cant-be-corrected.html >

Lumb does not teach the limitations recited by Applicant in the newly amended independent claims. 
Per the claim objection, the objection is overcome by amendment.
Per questions regarding patent eligibility (35 USC 101), patent eligible subject matter was found in the Final Rejection dated June 17, 2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RICHARD W. CRANDALL/           Examiner, Art Unit 3689